             Case 1:21-cv-11034-RGS Document 1 Filed 06/21/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                                                  )
LOUIS A. MANDARINI, III, as he is EXECUTIVE                       )
DIRECTOR, MASSACHUSETTS LABORERS’ BENEFIT                         )
FUNDS,                                                            ) C.A. No.
                  Plaintiff,                                      )
                                                                  )
                               v.                                 )
                                                                  )
RUDY V. POMPEO, INC.,                                             )
                  Defendant.                                      )
                                                                  )


                                    VERIFIED COMPLAINT

                                     NATURE OF ACTION

        1.      This is an action brought pursuant to §§ 502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1132(a)(3) and (d)(1) and

1145 and § 301 of the Labor Management Relations Act (“LMRA”), as amended, 29 U.S.C. §

185, by employee benefit plans to enforce the obligations to make contributions and pay interest

due to the plans under the terms of a collective bargaining agreement and the plans.

                                         JURISDICTION

        2.      The Court has exclusive jurisdiction of this action pursuant to § 502(a), (e) and (f)

of ERISA, 29 U.S.C. §§ 1132(a), (e) and (f), and concurrent jurisdiction pursuant to § 301 of the

LMRA, as amended, 29 U.S.C. § 185, without respect to the amount in controversy or the

citizenship of the parties.
            Case 1:21-cv-11034-RGS Document 1 Filed 06/21/21 Page 2 of 8




                                            PARTIES

       3.      The Massachusetts Laborers’ Health and Welfare Fund is an “employee welfare

benefit plan” within the meaning of § 3(3) of ERISA, 29 U.S.C. § 1002(3). It provides health,

dental and prescription benefits and life insurance, accident insurance, and accident and sickness

benefits to participants. The Massachusetts Laborers’ Benefit Funds administers the Fund at

1400 District Avenue, Burlington, Massachusetts, within this judicial district.

       4.      The Massachusetts Laborers’ Pension Fund is an “employee pension benefit plan”

within the meaning of § 3(2)(A) of ERISA, 29 U.S.C. § 1002(2)(A). It provides participants

with a defined pension benefit. The Massachusetts Laborers’ Benefit Funds administers the

Fund at 1400 District Avenue, Burlington, Massachusetts, within this judicial district.

       5.      The Massachusetts Laborers’ Annuity Fund is an “employee pension benefit

plan” within the meaning of § 3(2)(A) of ERISA, 29 U.S.C. § 1002(2)(A). This Fund is a

defined contribution fund. The Massachusetts Laborers’ Benefit Funds administers the Fund at

1400 District Avenue, Burlington, Massachusetts, within this judicial district.

       6.      The New England Laborers’ Training Trust Fund is an “employee welfare benefit

plan” within the meaning of § 3(1) of ERISA, 29 U.S.C. § 1002(1). This Fund trains apprentices

and journey workers in the construction industry. The Fund is administered at 37 East Street,

Hopkinton, Massachusetts, within this judicial district.

       7.      The Massachusetts Laborers’ Legal Services Fund is an “employee welfare

benefit plan” within the meaning of § 3(1) of ERISA, 29 U.S.C. § 1002(1). The Fund is

administered at 1400 District Avenue, Burlington, Massachusetts, within this judicial district.

       8.      The Health and Welfare, Pension, Annuity, Training and Legal Services Funds

are multi-employer plans within the meaning of § 3(37) of ERISA, 29 U.S.C. § 1002(37). They




                                                 2
            Case 1:21-cv-11034-RGS Document 1 Filed 06/21/21 Page 3 of 8




are hereinafter collectively referred to as “the Funds.” The Funds are third party beneficiaries of

the collective bargaining agreement between Defendant Rudy V. Pompeo, Inc. (“Rudy V.

Pompeo”) and the Massachusetts & Northern New England Laborers’ District Council

(“Union”).

       9.      Defendant Rudy V. Pompeo is a corporation with a principal place of business at

40 Mathewson Drive, Weymouth, MA 02189, and is an employer engaged in commerce within

the meaning of § 3(5) and (12) of ERISA, 29 U.S.C. § 1002(5) and (12) and within the meaning

of § 301 of the LMRA, 29 U.S.C. § 185.

                           GENERAL ALLEGATIONS OF FACT

       10.     On or about September 8, 1998, Rudy V. Pompeo agreed in writing to be bound

to the terms of the Acceptance of Agreement(s) and Declarations of Trust establishing Plaintiff

Funds, to the terms of collective bargaining agreements requiring contributions to Plaintiff

Funds, and to any successor agreements. A true and accurate copy of Rudy V. Pompeo’s signed

Acceptance of Agreement(s) and Declarations of Trust (“Acceptance of Agreements”) is

attached hereto as Exhibit A.

       11.     Because of the Acceptance of Agreements, Rudy V. Pompeo is party to the

Building and Site Construction Agreement between the Union and the Associated General

Contractors Association of Massachusetts, Inc. and the Building Trades Employers’ Association

of Boston and Eastern Massachusetts, Inc. (the “CBA”). A copy of the relevant pages of the

2020 - 2024 CBA is attached hereto as Exhibit B.

       12.     The CBA requires employers to make contributions to each of the Plaintiff Funds

for each hour worked by covered employees at rates prescribed therein by the 20th of the month

following the month in which the work was performed. Ex. B at 26-37.




                                                 3
          Case 1:21-cv-11034-RGS Document 1 Filed 06/21/21 Page 4 of 8




       13.     The CBA also requires employers to remit contributions to the New England

Laborers’ Health and Safety Fund, the New England Laborers’ Labor-Management Cooperation

Trust, the Massachusetts Construction Advancement Program, and the Massachusetts Laborers’

Unified Trust (collectively the “non-ERISA Funds”) for each hour worked by covered

employees at prescribed rates. Further, it specifies that dues and contributions to the Laborers’

Political League (“LPL”) shall be deducted from the pay of each employee and forwarded to the

Funds. Id.

       14.     The Fund office collects the contributions owed to all of the ERISA and non-

ERISA Funds and the dues owed to the Union.

       15.     All employers that are delinquent in the payment of contributions are charged

interest on the delinquency at the rate of 10 percent per annum, liquidated damages in the

amount of 20 percent of the delinquency, and reasonable attorneys’ fees and costs to collect the

delinquency. Id.

       16.     Signatory contractors such as Rudy V. Pompeo are obligated to submit remittance

reports each month, on which they list the hours worked by their employees and calculate the

amount of contributions due the Funds for all work performed by their employees in a given

month. Id. They are also required to submit to periodic audits of their payroll related records.

Id.

       17.     If a signatory contractor has failed or refused to submit remittance reports for

more than two months or to submit to an audit within a reasonable period of time, the CBA

authorizes the Funds to estimate the number of hours for which contributions are owed based on

the most recent twelve months audited or the last twelve months of the employer’s contributions,

whichever is higher. Id.




                                                 4
            Case 1:21-cv-11034-RGS Document 1 Filed 06/21/21 Page 5 of 8




          18.   In May 2021, the Funds conducted an audit of Rudy V. Pompeo. Such audit

indicated that Rudy V. Pompeo has failed to remit underpaid contributions for the period

September 2020 through January 2021, and it employed laborers during that period. Based on

that audit, Rudy V. Pompeo owes at least $19,953.50 in underpaid contributions for said time

period.

          19.   In addition, Rudy V. Pompeo owes $2,152.16 in interest on contribution

payments that were previously paid late.

                             COUNT I - VIOLATION OF ERISA -
                              DELINQUENT CONTRIBUTIONS

          20.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 19 above.

          21.   The failure of Rudy V. Pompeo to make payment of all contributions owed to

Plaintiff Funds on behalf of all covered employees violates § 515 of ERISA, 29 U.S.C. § 1145.

          22.   Absent an order from this Court, Rudy V. Pompeo will continue to ignore its

obligations to remit the contributions it owes to the Funds.

          23.   A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by § 502(h) of ERISA, 29 U.S.C. §

1132(h).

       COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT -
                    DELINQUENT CONTRIBUTIONS AND DUES

          24.   Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 23 above.

          25.   The CBA is a contract within the meaning of § 301 of the LMRA, 29 U.S.C. §

185.




                                                 5
            Case 1:21-cv-11034-RGS Document 1 Filed 06/21/21 Page 6 of 8




       26.     The failure of Rudy V. Pompeo to pay the contributions it owes for September

2020 through January 2021 and to pay the $2,152.16 in interest it owes on late-paid contributions

violates the terms of the CBA.

       WHEREFORE, Plaintiff requests this Court grant the following relief:

       a.      Enter judgment in favor of the Funds on Count I in the amount of $19,953.50 due

for the months of September 2020 through January 2021, plus any additional amounts

determined by the Court to be owed to the Funds or which may become due during the pendency

of this action, together with interest on the unpaid contributions at 10 percent per annum,

liquidated damages in an amount equal to 20 percent of the total of unpaid contributions or the

total interest owed, whichever is greater, reasonable attorneys’ fees, and costs, all pursuant to 29

U.S.C. § 1132(g)(2);

       b.      Enter judgment in favor of the Funds on Count II in the amount of any unpaid

contributions and dues for the months of September 2020 through January 2021, plus $2,152.16

in interest on late-paid contributions, and any additional amounts determined by the Court to be

owed to the Funds or which may become due during the pendency of this action;

       c.      Order Rudy V. Pompeo to make available to the Plaintiff Funds or their duly

authorized representative all of its payroll records, including, but not limited to, file copies of

contribution reports, payroll tax returns, employees’ earning records and hours worked, weekly

payroll registers, certified payrolls, cash disbursement journals and a complete listing of all job

locations from its last audited date until the date of the Court’s order for the purpose of

ascertaining the amounts, if any, of unpaid contributions owed for that period;




                                                   6
            Case 1:21-cv-11034-RGS Document 1 Filed 06/21/21 Page 7 of 8




       d.      Enter a preliminary and permanent injunction enjoining Rudy V. Pompeo from

refusing or failing to permit the Plaintiff Funds to audit the payroll records as prayed for in the

preceding paragraph;

       e.      Enter a preliminary and permanent injunction enjoining Rudy V. Pompeo from

refusing or failing to pay the contributions and interest owed to the Funds;

       f.      Order the attachment of the machinery, inventory, bank accounts and accounts

receivable of Rudy V. Pompeo; and

       g.      Such further and other relief as this Court may deem appropriate.

                                                      Respectfully submitted,

                                                      LOUIS A. MANDARINI, III, as he is
                                                      EXECUTIVE DIRECTOR, MASSACHUSETTS
                                                      LABORERS’ BENEFIT FUNDS,

                                                      By his Attorneys,

                                                      /s/ Nathan P. Goldstein
                                                      Nathan P. Goldstein, BBO No. 666101
                                                      Sasha N. Gillin, BBO No. 690769
                                                      Sophie C. Esquier, BBO No. 698875
                                                      SEGAL ROITMAN, LLP
                                                      33 Harrison Avenue, 7th Floor
                                                      Boston, MA 02111
                                                      (617) 742-0208, Ext. 253
                                                      ngoldstein@segalroitman.com
                                                      sgillin@segalroitman.com
                                                      sesquier@segalroitman.com

Dated: June 21, 2021




                                                  7
             Case 1:21-cv-11034-RGS Document 1 Filed 06/21/21 Page 8 of 8




                                       VERIFICATION

        I, Louis A. Mandarini, III, Executive Director for the Massachusetts Laborers’ Benefit
Funds, verify that I have read the above Verified Complaint, and the factual allegations set forth
therein are true and accurate based on my personal knowledge, except for those allegations based
on information and belief, and, as to those allegations, I believe them to be true.

         SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS 21 DAY OF

JUNE, 2021.

                                                    ____________________________________
                                                    Louis A. Mandarini, III




SCE/sce&ts
6306-21110/complt.doc




                                                8
